Citation Nr: 1113486	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing), and a transcript of that hearing has been associated with his claims folder.  

In a September 2009 decision, the Board granted the Veteran's petition to reopen the previously denied service connection claim for bladder cancer and remanded the issue for further development.  The Board decision also granted an increased rating for service connected posttraumatic stress disorder (PTSD).  


FINDING OF FACT

There is no nexus between current bladder cancer or its residuals and a disease or injury in service, including herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for bladder cancer are not met, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1113(b), 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letters issued in November 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the November 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2009 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This VA examination report complies with the remand directives issued in the Board's September 2009 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the May 2009 hearing, the undersigned identified the issue and suggested evidence that would substantiate the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Evidence and analysis

Service records confirm that the Veteran had the requisite Vietnam service for a presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).  However, service treatment records do not indicate that bladder cancer was present at any time during active service.  

Many years later, the Veteran was diagnosed as having transitional cell carcinoma of the bladder or bladder cancer.  See March 2004 Dr. S examination report; August 2004 VA treatment note; January 2007 letter by Dr. M.  

Dr. M. authored two letters, dated in January 2007 and June 2009, suggesting that the Veteran's bladder cancer could be related to Agent Orange exposure.  In the January 2007 letter, Dr. M. stated that he has regularly treated the Veteran for bladder cancer.  However, at the most recent visit in November 2006 the Veteran did not present any urinary symptoms.  Dr. M. stated that the Veteran informed him of Agent Orange exposure during active service and commented that it is known to be associated with bladder cancer.  In the June 2009 letter, Dr. M. reported that he continued to follow the Veteran for bladder cancer.  He commented that it "is conceivable" that exposure to any toxic chemicals during military service might be related to subsequent development of bladder cancer.  

The Veteran underwent an October 2009 VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported noticing recurrent gross hematuria symptoms in 2000.  He sought urological treatment with Dr. S., who diagnosed bladder cancer.  The cancer went into remission in 2003 following treatment.  He continued to monitor his condition with annual cancer screenings.  There has been no evidence of a recurrence.  Notably, the Veteran also had a kidney stone in November 2007, which passed spontaneously, and another incidence sometime in spring 2008.  He did not affirm any current renal dysfunction, urinary symptoms or incontinence.  Clinical examination was within normal limits.  

The examiner reviewed Dr. M's June 2009 letter and the current medical literature concerning an association between Agent Orange exposure and development of bladder cancer.  He cited the medical literature stating that there was inadequate/insufficient evidence to determine whether an association existed.  Based upon his review of medical literature, the examiner opined that it was less likely bladder cancer was related to in-service Agent Orange exposure.      

Although the Veteran qualifies for a presumption of herbicide exposure and he has had bladder cancer, bladder cancer is not a condition listed in 38 C.F.R. § 3.309(e).    38 C.F.R. § 3.307(a)(6)(iii), 3.309(e). Therefore, presumptive service connection on the basis of the Veteran's exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

Nonetheless, service connection is warranted if the evidence shows a direct nexus between Agent Orange exposure or other in-service event and the development of bladder cancer.  Stefl, supra.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Veteran provided statements asserting a nexus between bladder cancer and in-service exposure to Agent Orange.  The Veteran is competent to report anything capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, there is no indication that he possesses the specialized medical expertise that necessary to identify a positive association between bladder cancer and herbicide exposure.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the Veteran is not competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value.  Jandreau, supra.; Id.

The competent medical evidence includes Dr. M's positive opinions and the VA examiner's negative opinion.  38 C.F.R. § 3.159(a).  

Regarding the January 2007 letter, Dr. M provides a definitive opinion stating Agent Orange "is known to be associated" with bladder cancer.  However, he does not cite any medical articles or studies to support his assertion.  The VA examiner search for such studies but could not find them.  In contrast, the VA examiner formed a negative opinion after reviewing medical literature.  Similarly, the Secretary has reviewed the medical and scientific studies and has found that they do not support a positive association between bladder cancer and herbicide exposure.   See 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Board finds Dr. M's January 2007 statement lacks probative value.  Owens, supra.  

In the June 2009 letter, Dr. M did not express his opinion in speculative terms.   He stated that "it is conceivable" that development of bladder cancer "might be related" to Agent Orange exposure and added the rather incredible comment that bladder cancer could be caused by any chemical exposure.  The law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds these statements speculative and correspondingly assigns them low probative value.  See id.  Again, Dr. M. did not provide any supporting rationale or evidence for his conclusions, and his opinion is of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board finds the highly probative October 2009 VA opinion to significantly weigh against the claim.  

The VA examiner stated he reviewed medical studies and could not find support for a positive nexus.  Dr. M does not cite any medical studies to support his positive assertion.  In his subsequent letter, his statements are indeed speculative as to the association.  Meanwhile, the VA examiner conducting the October 2009 VA examination reviewed the claims file, interviewed the Veteran, and performed a contemporaneous clinical examination.  He provided a thorough discussion and explained the reasons for his opinion.  It is consistent with the evidence of record.  The October 2009 VA opinion is entitled to substantial probative weight.  Owens, supra.; Id.  

Presumptive service connection is also provided for malignant tumors that are shown in service and at any time thereafter, or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  There is no evidence of bladder cancer in service or within one year of separation from service, and there has been no contention to that effect.  Hence, the evidence is against the grant of service connection on this basis.  Similarly, there is no evidence that bladder cancer is otherwise related to a disease or injury in service.

After carefully weighing all medical and lay evidence of record, the Board finds that the probative evidence is against a positive nexus between service and bladder cancer.  The claim is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.   



ORDER

Service connection for bladder cancer is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


